Citation Nr: 1425679	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-47 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.  

4.  Entitlement to service connection for hypertension on a de novo basis.  

5.  Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), evaluated as 30 percent prior to December 28, 2009 and 50 percent from that date. 

6.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to September 1979 and from July 1981 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).   

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The Veteran appeared at a videoconference hearing before the undersigned in March 2014.  A transcript is of record.  

The Veteran also submitted statements and evidence following the March 2014 hearing.  He has waived initial consideration of this material by the RO.  

The issues of entitlement to service connection for sleep apnea and hypertension; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  PTSD has resulted in deficiencies in most of the areas of work, school, judgment, thinking and mood throughout the appeal period.

2.  The Veteran's service connected disabilities have precluded gainful employment for which he would otherwise be qualified, throughout the appeal period.

3.  The Veteran's current tinnitus is unrelated to a disease or injury in active service. 

4.  The Veteran did not submit a notice of disagreement with the September 2001 rating decision that denied entitlement to service connection for hypertension, and new and material evidence was not received within a year of this decision.  

5.  Evidence submitted since September 2001 relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for TDIU have been met throughout the appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.340, 3.341, 4.15, 4.16 (2013).

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303(a) (2013).  

2.  The September 2001 rating decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(b) (2013).  

3.  New and material evidence has been submitted since 2001 regarding the claim for service connection for hypertension.  38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In the claim for service connection for tinnitus, the Veteran was provided with a letter in January 2009 that contains all notice required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided prior to the initial adjudication of the claim.  As for the PTSD and TDIU claims and request to reopen the claim for service connection for hypertension, the decision is favorable, and no further notice or assistance is needed to aid in substantiating those claims.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  All VA treatment records have been obtained, and the Veteran has not identified any relevant private treatment records regarding his tinnitus.  He was afforded an appropriate VA examination, and a relevant opinion was obtained from the examiner after a review of the claims folder.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate them.  There was a discussion of possible evidence that could substantiate the claims.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

In a statement dated in March 2014, the Veteran's representative wrote, in response to questions from the undersigned, that the grant of a 70 percent rating for PTSD and TDIU would satisfy the Veteran's appeal with regard to those issues.  As explained below the Board is granting those benefits.  A claimant may choose to limit his appeal to less than the maximum possible benefit; and the Veteran in this case has done so.  See AB v. Brown, 6 Vet. App. 93 (1993).

PTSD

The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001); 38 C.F.R. § 4.130, Diagnostic Code 9411.

The hearing testimony, February 2012 VA examination, VA treatment records dated in October 2009, and reports from the Veteran's private psychologist show deficiencies in the areas of work, family relationships, and mood.  The February 2012 examination report is not a model of clarity, but indicates at one point that there were deficiencies in the areas needed for a 70 percent rating (although the examiner appears to have backed off that conclusion in an addendum).  The VA treatment record reports auditory and visual hallucinations.   Although VA examination and treatment providers have given global assessment of function (GAF) scores indicative of moderate impairment.  The private treatment provider gave a GAF of 40, which indicates more than severe disability.

The evidence is in favor of a finding that the Veteran has met the criteria for a 70 percent rating for PTSD during the entire appeal period.  The Board will not set a specific effective dated, so as to permit the Veteran to submit argument and evidence on that question before the AOJ assigns an effective date.  

TDIU

With the grant of a 70 percent rating, the Veteran has met the percentage criteria for PTSD throughout the appeal period.  38 C.F.R. § 4.16(a).  The Veteran has not worked at any time during that period, and reports that he was forced to quit his last employment many years ago due to the effects of PTSD.  His private treatment provider has opined that severe PTSD would prevent the Veteran from maintaining work relationships, and noted that the Veteran's memory was so poor that he would become lost while traveling.  The VA examiner, although seeming to find a lesser level of disability, noted that the combination of PTSD, alcohol dependence and depression would make work problematic.   

The evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, TDIU is granted for the entire appeal period.  38 U.S.C.A. § 5107(b).  Again the Board will not set an effective date, so as not to foreclose the Veteran's due process rights.

Service Connection

The Veteran contends that he has developed tinnitus has a result of active service.  He reports expose to artillery fire and construction noise in service.  He says he experienced ringing in his ears after exposure, and while the ringing eventually resolved he believes the periodic ringing he now experiences is the result of acoustic trauma in service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Tinnitus is not a disability noted in this regulation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's service treatment records are negative for reports of tinnitus or other ear complaints.  The ears were normal at the February 1986 discharge examination, and the summary of defects was "none".  He answered "no" to a history of ear, nose, or throat trouble and hearing loss on a Report of Medical History he completed at discharge.  

The initial post service medical evidence of tinnitus is a February 2009 VA audiology examination.  The claims folder was reviewed by the examiner.  The Veteran reported bilateral tinnitus on an intermittent basis.  His history of noise exposure included artillery and aircraft in the military, noisy equipment when working as a shop teacher after service, and hunting.  The Veteran stated that his tinnitus began 3 or 4 years ago with a non-specific precipitating event.  He also described an episode of tinnitus in service that began with the sudden rapid descent of an aircraft.  This was treated with drops, resolved, and was completely absent for a period of over 20 years.  Currently the tinnitus occurred once or twice a week with episodes lasting from minutes to days.  Audiological evaluation revealed that the Veteran did not have current hearing loss.  Physical examination and testing of the inner ears was normal and there was no evidence of a middle ear dysfunction.  The diagnoses were hearing within normal limits with excellent word recognition and intermittent tinnitus with an idiopathic etiology.  The audiological testing was clinically normal.  

The examiner opined that it was less likely than not that the Veteran's current tinnitus was related to a single episode of tinnitus following rapid descent in an aircraft while on active duty.  As 20 years elapsed between the single episode of tinnitus in service and the onset of tinnitus 3 or 4 years ago, it was more likely that these were two separate incidents and that the current tinnitus is unrelated to factors encountered while on active duty.  

VA treatment records dated February 2012 include another audiology note showing complaints of tinnitus and dizziness.  Examination showed normal hearing.  Tympanograms were also normal.  

At the March 2014 hearing, the Veteran testified that he had participated in firing artillery pieces both in service and in the reserves.  He did not use hearing protection.  The Veteran said that he would experience tinnitus immediately after firing those guns, which would continue for days before fading away.  He also used explosives in his duties as a Combat Engineer, which caused ringing of his ears.  The Veteran said that he has continued to experience ringing of the ears on a periodic basis over the years, but he did not report this or seek treatment until 2006.  He said that he was told he had hearing loss at discharge.  When questioned as to whether or not he had experienced tinnitus at discharge, the Veteran repeated that he had hearing loss.  See Transcript.  

The Board finds that entitlement to service connection for tinnitus is not warranted.  There is no competent medical evidence that relates his tinnitus to events in active service.  

The current medical evidence includes a diagnosis of periodic bilateral tinnitus.  This meets the requirement of a current disability.  

Although the service treatment records are negative for reports of tinnitus, the Veteran has provided credible statements regarding exposure to acoustic trauma, and he is both competent and credible to report having experienced tinnitus in service.  

However, there is no competent medical evidence that relates the Veteran's current tinnitus to active service.  The February 2009 VA examiner opined that it was less likely than not that the current tinnitus was related to active service.  This examiner noted the Veteran's history of acoustic trauma in the form of artillery fire during service, and also noted a report of tinnitus after a sudden loss of altitude in an aircraft.  However, the Veteran added that he did not experience tinnitus again for over 20 years after the episode in service.  The examiner found that the Veteran had normal hearing.  This opinion was based on the 20 year gap between the single episode of tinnitus in service and the current onset of tinnitus 3 or 4 years ago.  This opinion is from a medical professional, supported by reasons and bases, and is based on a review of the claims folder and a history provided by the Veteran.  

In contrast, the Veteran has expressed his opinion that his current tinnitus is related to events in service.  However, the Veteran also stated at his VA examination that there was a 20 year gap between the tinnitus in service and the current tinnitus.   The Veteran's hearing testimony does not contradict his earlier reports, although he did not specify the length of the gap between the in-service and post-service tinnitus.

While the Veteran is competent to provide a diagnosis of a simple condition such as tinnitus, he is not competent to answer a more complex medical question such as whether two different episodes of tinnitus separated by approximately 20 years are etiologically related or whether the current tinnitus is otherwise related to service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  For these reasons, the Board finds that the opinion of the February 2009 VA audiologist is more probative than the Veteran's opinion.  As the preponderance of the evidence is against a finding of a relationship between the Veteran's current tinnitus and the events or tinnitus noted in service, service connection is not warranted.  

New and Material

Entitlement to service connection for hypertension was initially denied as not well grounded in a January 1999 rating decision.  Due to the enactment of the VCAA, this claim was reconsidered but again denied in a September 2001 rating decision.  The Veteran was notified of the decision and provided his appellate rights in September 2001 letter.  He did not submit a notice of disagreement or new and material evidence within a year of the notice of the September 2001 rating decision.  It therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b).  

A Veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence considered in the September 2001 rating decision included the service treatment records, as well as VA examinations conducted in 1991 and 1996 and private medical records dating from 1998.  The decision found that there was no evidence of a chronic disability in service or within a year of discharge from service.  

The current evidence includes an April 2011 letter from the Veteran's private psychiatrist in which he stated that it was as likely as not that the Veteran's PTSD "contributes" to his hypertension.  The opinion relates to a previously missing element of the claim and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  









ORDER

An increased, 70 percent, rating for PTSD is granted.

TDIU is granted.

Entitlement to service connection for tinnitus is denied. 

New and material evidence has been submitted to reopen a claim for service connection for hypertension; to this extent the appeal is granted. 


REMAND

The April 2011 letter from the Veteran's private psychiatrist states it is as likely as not that the Veteran's PTSD "contributes" to his hypertension and sleep apnea.  The doctor did not provide any reasons for these opinions.  A VA examination is needed to determine the etiology of his hypertension and the extent of any aggravation secondary to PTSD.  

The Veteran testified at the March 2014 hearing that he had recently completed a series of VA outpatient treatments.  These records are not of record and must be obtained.  August 2009 VA treatment records indicate that the Veteran had been receiving ongoing training in a VA vocational rehabilitation program.  The vocational rehabilitation records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the conditions at issue from March 2013 to the present 

2.  Obtain the Veteran's VA Vocational Rehabilitation Folder and associate it with the claims folder.

3.  Schedule the Veteran for a VA examination for hypertension.  The examiner should note that the claims folder was reviewed.  

The examiner should answer the following questions:

a) Is it as likely as not that the Veteran's hypertension is the result of a disease or injury in service?

b) If the answer to (a) is negative, is it as likely as not that the Veteran's hypertension is the result of his service connected PTSD or any other service connected disability? 

c) If the answers to both (a) and (b) are negative, is it as likely as not that the Veteran's hypertension was aggravated (increased in severity beyond natural progression) due to his service connected PTSD or any other service connected disability?  If yes, is there medical evidence created prior to the aggravation, or between the aggravation and current level of disability, which shows a baseline for hypertension prior to aggravation?  

The reasons for all opinions should be provided.  If the examiner is unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for this opinion should also be provided, and any missing evidence that might enable the opinion to be provided should be identified.  

4.  Schedule the Veteran for a VA examination for sleep apnea.  The examiner should note that the claims folder was reviewed.  

The examiner should answer the following questions:

a) Is it as likely as not that the Veteran's sleep apnea is the result of a disease or injury in service?

b) If the answer to (a) is negative, is it as likely as not that the Veteran's sleep apnea is the result of his service connected PTSD or any other service connected disability? 

c) If the answers to both (a) and (b) are negative, is it as likely as not that the Veteran's sleep apnea was aggravated (increased in severity beyond natural progression) due to his service connected PTSD or any other service connected disability?  If yes, is there medical evidence created prior to the aggravation, or between the aggravation and current level of disability that shows a baseline for sleep apnea prior to aggravation?  

The reasons for all opinions should be provided.  If the examiner is unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for this opinion should also be provided, and any missing evidence that might enable the opinion to be provided should be identified.  

6.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


